Citation Nr: 0735474	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-10 383	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a 
right arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in July 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
residuals of a head injury (also claimed as headaches), 
residuals of a knee injury, residuals of a back injury and 
residuals of a right arm injury.  The veteran's claims folder 
was transferred to the RO in Montgomery, Alabama in August 
2004.  

In September 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2007).

Also in September 2007, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, and previously in December 2006, the veteran testified 
before a decision review officer at the RO; copies of these 
transcripts have been associated with the record.  On the 
occasion of the September 2007 videoconference hearing before 
the undersigned Veterans Law, the veteran raised the issue of 
entitlement to service connection for a right hand disorder.  
This issue has not been developed for appellate review and, 
accordingly, is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has residuals of a head injury that are related to 
service.

2.  There is no competent medical evidence showing the 
veteran has a left knee disorder that is related to service.
 
3.  There is no competent medical evidence showing the 
veteran has a back disorder that is related to service.

4.  There is no competent medical evidence showing the 
veteran has a right arm disorder that is related to service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).   

2.  A left knee disorder was not incurred as a residual of, 
or aggravated by, an incident in active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).    

3.  A back disorder was not incurred as a residual of, or 
aggravated by, an incident in active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).    
 
4.  A right arm disorder was not incurred as a residual of, 
or aggravated by, an incident in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice element(s).  March 2004 and 
March 2006 letters satisfied notice requirements for elements 
(1), (2) and (3) above, but it is unclear from the record 
whether the veteran was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
the March 2004 letter informed the veteran what additional 
information or evidence was needed to support his claim, 
requested that he tell VA about any other evidence he wanted 
VA to get for him, and stated that it was his responsibility 
to make sure that VA receives all requested records that are 
not in the possession of a federal government department or 
agency.  Under these circumstances, the Board is satisfied 
that that a reasonable person could be expected to understand 
from the notice what was needed, and that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession regarding his claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the veteran was not provided with this 
notice until March 2006, after the initial unfavorable AOJ 
decision.  However, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records do not 
show any injuries, diagnoses of or treatment for the 
disorders for which he seeks service connection. His 
separation Report of Physical Examination does not reflect 
any head, left knee, back or right arm conditions.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records and provided a waiver of review by the AOJ, 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - residuals of a head injury

At his videoconference hearing, the veteran contended that he 
was involved in a truck accident in service when he suffered 
a head injury and has current residuals of this injury that 
should be service-connected.  

Service medical records do not reflect a head injury.   There 
is no evidence of treatment for or a diagnosis of a head 
injury in service.  His separation Report of Physical 
Examination shows no indication of a head injury or condition 
upon leaving service.  

The first post-service evidence of a head condition consists 
of private medical records which reflect the veteran's 
complaints of headaches and vertigo in June and September 
1997.  A computed tomography (CT) scan from September 1997 
reflects an history of vertigo and hypertension and an 
impression of atrophic changes with ischemic demyelination, 
with no focal lesions.  A private May 1999 medical record 
reflects the veteran's report that he had no headaches or 
dizziness.  Ongoing private medical records reflect the 
examiner's observation that the veteran's head was 
normocephalic.  In February 2001, the veteran was admitted to 
a private hospital with a severe headache and vertigo.  A 
neurological examination showed that the veteran's cranial 
nerves were intact with motor and sensory examination intact 
as well.  Contemporaneous magnetic resonance imaging (MRI) 
studies of the brain and cervical spine revealed 
arteriosclerotic disease and severe spondylitic changes of 
C2-3 and C3-4 levels with disc herniation and moderately 
severe spinal stenosis, respectively.  The final diagnosis 
was cervical spondylosis with cervical spinal stenosis, 
hypertension and osteoarthritis.  A March 2001 private 
medical record shows that the veteran's headaches and neck 
pain had improved.  None of these examiners linked the 
veteran's current conditions with his military service.  

There is no competent medical evidence to show that the 
veteran has any current residuals of an in-service head 
injury.  Service medical records do not show any treatment 
for or diagnosis of a head injury, and current medical 
records do not show a diagnosis of a head disorder.  While 
the veteran has been examined and treated for headaches and 
vertigo, none of the examiners has diagnosed a head condition 
or linked these symptoms to his military service.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for residuals of a head injury and the service-
connection claim for residuals of a head injury is denied.   

Service Connection -residuals of a left knee injury

At his videoconference hearing, the veteran contended that he 
suffered a left knee injury in an in-service truck accident 
and has current residuals that should be service-connected.  

Service medical records do not reflect a left knee injury.  
There is no evidence of treatment for or a diagnosis of a 
left knee injury in service.  His separation Report of 
Physical Examination reflects no musculoskeletal defects.  

The first post-service medical record which indicates a left 
knee problem is in March 1995, when a private examiner noted 
that the veteran had significant left knee effusion.  Private 
medical records beginning in July 1995 show the veteran had 
arthritic changes in his knees.  A September 2002 MRI report 
reflects a diagnosis of a large left knee effusion, 
osteoarthritis and a complex tear of the anterior horn and 
body of the lateral meniscus which was probably degenerative 
in origin.  Private medical records show ongoing treatment 
for the veteran's left knee arthritis.  In January 2005, the 
veteran was diagnosed with end-stage osteoarthritis in his 
left knee and underwent total left knee arthroplasty.  It 
appears from the record that the veteran participated in 
physical therapy following the surgery.  There are no other 
medical records in the claims file that reflects problems or 
complaints with the veteran's left knee.  In his September 
2007 videoconference hearing, the veteran stated that he has 
not had any difficulties with his left knee since the 
surgery.  None of the physicians that treated the veteran 
provided a nexus between his time on active duty and his left 
knee arthritis.

The Board notes that arthritis is a chronic condition for 
which service connection is warranted on a presumptive basis 
if it is manifested to a compensable degree within on year 
after leaving service.  38 C.F.R. § 3.307, 3.309.  However, 
in the present case there is no evidence that the veteran's 
left knee arthritis was present within one year of his 
discharge from service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current left knee disorder and 
active service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for a left knee condition.  Accordingly, 
the service-connection claim for a left knee condition is 
denied.  

Service Connection - residuals of a back injury

At his videoconference hearing, the veteran contended that he 
suffered a back injury in an in-service truck accident and 
has current residuals that should be service-connected.  

Service medical records do not reflect a back injury.  There 
is no evidence of treatment for or a diagnosis of a back 
injury in service.  His separation Report of Physical 
Examination reflects no musculoskeletal defects.  

The first post-service medical record which indicates a back 
problem is in July 1995, when a private examiner noted that 
the veteran had mild arthritic changes in the spine.  Private 
medical records reflect ongoing treatment for degenerative 
arthritis in the veteran's lumbar and cervical spine.  A July 
2007 private medical record shows a diagnosis of a right 
convex curved lumbar spine, a possible old compression 
fracture noted at T11 and T12, marked degenerative joint 
disease at T12-15 and subluxation of the lumbar spine.  None 
of the physicians that treated the veteran for his back 
provided a nexus between his time on active duty and his 
arthritis of the spine.

The Board notes that arthritis is a chronic condition for 
which service connection is warranted on a presumptive basis 
if it is manifested to a compensable degree within on year 
after leaving service.  38 C.F.R. § 3.307, 3.309.  However, 
in the present case there is no evidence that the veteran's 
lumbar spine arthritis was present within one year of his 
discharge from service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current back disorder and active 
service.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  
Thus, the preponderance of the medical evidence is against 
service connection for residuals of a back injury.  
Accordingly, the service-connection claim for residuals of a 
back injury condition is denied.  

Service Connection -residuals of a right arm injury

At his videoconference hearing, the veteran contended that he 
suffered a right shoulder injury in an in-service truck 
accident and has current residuals that should be service-
connected.  

Service medical records do not reflect a right shoulder 
injury.  There is no evidence of treatment for or a diagnosis 
of a right shoulder injury in service.  His separation Report 
of Physical Examination reflects no musculoskeletal defects.  

The first post-service medical record which indicates a right 
shoulder problem is in June 2000, when the veteran is noted 
by a private examiner to have right shoulder bursitis.  A 
July 2000 private medical record shows that the veteran 
received a cortisone shot in his right shoulder which helped 
significantly.  A September 2005 private medical record 
reflects the veteran's reports of mild pain in his right 
shoulder.  There are no other medical records in the claims 
file that reflects problems or complaints with the veteran's 
right shoulder. 

The Board notes that there are several references in the 
veteran's private medical records showing that he has a 
history of a right shoulder rotator cuff tear and surgery.  
However, the record reflects that the veteran had a left 
shoulder rotator cuff tear and surgery.  As such, the Board 
views the references to a history of a right shoulder rotator 
cuff tear as inaccurate in that they are not reflected in the 
record.  

In his September 2007 videoconference hearing, the veteran 
stated that he has ongoing pain in his right shoulder.  Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).
  
There is no competent medical evidence to show that the 
veteran has any current residuals of an in-service right arm 
injury.  Service medical records do not show any treatment 
for or diagnosis of a right arm or shoulder injury, and 
current medical records do not show a diagnosis of a right 
arm or shoulder disorder.  While the veteran has been 
examined and treated for right shoulder bursitis, none of the 
examiners has diagnosed a current right shoulder condition or 
linked his right shoulder pain to his military service.  
Without medical evidence that proves the existence of a 
current disability, the nexus requirement has not been met.  
Grottveit, supra.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the 
preponderance of the medical evidence is against service 
connection for residuals of a right arm or shoulder injury 
and the service-connection claim for residuals of a right arm 
or shoulder injury is denied.   

The veteran has claimed that these conditions are each 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against each of these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right arm injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


